Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $5,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concur. (The judgment awards plaintiff damages for personal injuries sustained in an automobile collision. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Thompson, Crosby, Lewis and Cunningham, JJ.